Citation Nr: 0000843
Decision Date: 02/02/00	Archive Date: 09/08/00

DOCKET NO. 96-19 601               DATE FEB 02, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an effective date earlier than March 7, 1997, for
the assignment of 20 percent rating for bursitis of the hips.

2. Entitlement to an effective date earlier than April 5, 1999, for
the assignment of a 30 percent rating for right knee disability.

3. Entitlement to an effective date earlier than April 5, 1999, for
the assignment of a 30 percent rating for left knee disability.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD 

C.A. Skow, Counsel 

INTRODUCTION

The appellant served on active duty from February 1974 to January
1980.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a June 1999 rating decision of the Montgomery,
Alabama, Department of Veterans Affairs Regional Office (VARO),
which granted the appellant's claims for increase and assigned an
effective date of March 7, 1997, for the hips, and an April 5,
1999, effective date for the knees.

Various statements of record from the appellant reflect a desire to
obtain a 100 percent disability evaluation based on individual
unemployability due to service- connected disability. A recent
statement from the appellant further reflects a desire to have VARO
reconsider (presumably on the basis of new and material evidence)
a claim for service connection for back disability. These issues
are referred to VARO for appropriate action.

FINDINGS OF FACT

1. An original claim for service connection for hip disability was
received on March 7, 1996; the evidence of record shows bursitis of
the hips was incurred in service.

2. The earliest date upon which it is factually ascertainable that
the appellant's bilateral knee disability satisfied the criteria
for a 30 percent disability evaluation is April 5, 1999.

2 -

CONCLUSIONS OF LAW

1. The criteria for an effective date of March 7, 1996, for the
grant of service connection for bursitis of the hips are met. 38
U.S.C.A. 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 3.400
(1999).

2. The criteria for an effective date earlier than April 5, 1999,
for the assignment of a 30 percent disability evaluation for
degenerative joint disease of the right knee are not met. 38
U.S.C.A. 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 3.400
(1999).

3. The criteria for an effective date earlier than April 5, 1999,
for the assignment of a 30 percent disability evaluation for
degenerative joint disease of the left knee are not met. 38
U.S.C.A. 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 3.400
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from February 1974 to January
1980. Service medical records reflect the presence of
chondromalacia with degenerative joint disease of the knees.

On July 17, 1992, the appellant filed an original claim for service
connection for knee disability. We note that the appellant checked
the box on question 9B reflecting that he had not previously filed
any claim for compensation or pension with the VA. This application
is signed by the appellant.

Report of VA examination dated August 1992 reflects complaints of
knee and hip pain. The diagnoses were severe obesity, degenerative
joint disease of the knees (bilateral, moderate), and mild
microcytic anemia.

3 -

By an April 1993 rating decision, service connection for bilateral
knee pain with degenerative joint disease (established by x-ray)
was established at the 10 percent disability, effective from July
17, 1992 (date of claim).

A VA outpatient treatment note dated June 1993 reflects complaints
of bilateral knee pain with findings for degenerative joint disease
and morbid obesity. The appellant was advised to lose weight. A VA
hospital report for the period of July to August 1993 reflects that
the appellant was admitted for osteoarthritis and physical therapy.
On admission, he was ambulant, with a very slow gait and severe
deformity of both knees (knock-knees generalis). He was not a
candidate for knee surgery because of age, 39, and obesity, 380
pounds. There was no evidence of effusion, but abnormal mobility
was obvious in each knee. The appellant was not a candidate for
knee braces because of general deformity. The discharge diagnoses
were degenerative joint disease with chronic low back pain,
osteoarthritis of both knees with deformity, acute joint strain of
knees, exogenous obesity, and ceruminal impaction with otitis
external.

By an August 1993 rating decision, the service-connected knees were
each rated at the 10 percent disability level, effective from July
17, 1992.

In August 1993, the appellant questioned the effective date
assigned for knee disability, and requested an effective date from
January 1980 (date of discharge). VARO responded in a letter dated
August 1993 that an effective date based on date of discharge was
not permissible under the law since a claim. for benefits was not
received by the VA until July 1992.

By a rating decision dated December 1993 , a temporary 100 percent
rating was assigned from July to September 1993 based on
hospitalization in July 1993 for knee disability. A 10 percent
disability evaluation was thereafter resumed, beginning on
September 1, 1993.

In February 1994, a notice of disagreement with the 10 percent
rating for each knee was received. The appellant reported that his
bilateral knee disorder was more

- 4 -

severe than reflected by the 10 percent evaluations. In support of
his claim, he submitted a statement from a private physician, M.
Russell, M.D., which reflects that the appellant was patient since
1981 and that he was diagnosed with arthritis of both knees, marked
deformities, and joint strain of both knees. The appellant was
reportedly totally and permanently disabled from work.

In March 1994, a private treatment record dated January 1994 was
received. This report shows that the appellant was seen in June
1992 for complaints of knee pain with findings for chondromalacia
patella, treated with Naprosyn. On current evaluation, there was
some crepitus and x-ray findings for some decreased joint space
bilaterally. The assessment was bilateral knee arthritis. The plan
was to use Lodine and the appellant was advised to lose weight.

In March 1994, a VA orthopedic examination was conducted. The
appellant complained of knee pain with walking, worse on the right,
and chronic right knee swelling. He was also bothered by low back
pain radiating into the left hip. He was 6 feet 4 inches tall and
410 pounds. Clinical findings were negative for tenderness and
swelling of either knee. There was no evidence of subluxation or
lateral instability. The range of motion was from 0 to 90 degrees
bilaterally, limited by pain and, perhaps, obesity. An x-ray study
of the knees showed moderate degenerative changes bilaterally,
worse on the right. The diagnosis was degenerative joint disease of
the knees, bilaterally.

By a rating decision dated July 1994, an increased rating for
degenerative joint disease of the knees was denied.

In August 1994, a VA orthopedic examination was conducted. The
appellant reported that he worked for the VA Medical Center in
Tuskegee as a housekeeping aid from 1981 to 1993. He quit in 1993
because of pain in the knees and back. He complained of constant
knee pain, worse on the right, aggravated by physical activity. He
also complained of right knee swelling. He was recently diagnosed
with diabetes. His weight was 379 pounds. Clinical findings reflect
slow gait, moderate genu valgus deformity on the right, no joint
effusion, slight swelling on

- 5 -

the right, and crepitus on motion. The range of motion was from 0
to 130 degrees bilaterally. There was mild tenderness to palpation
around the knee joints. There was no evidence of subluxation or
instability. Patellar compression tests produced mild bilateral
knee pain. Deep knee bending could not be performed and attempting
the bend was reportedly painful. There was no evidence of atrophy.
An x-ray study revealed moderate degenerative changes bilaterally.
The impression was bilateral degenerative arthritis of the knees,
obesity, and non-insulin dependent diabetes mellitus.

In October 1994, the appellant again argued that his disability
evaluation for the knees should be effective from date of
discharge, January 1980. In support of this belief, he submitted a
copy of DA Form 664, Service Member's Statement Concerning
Application for Compensation from the Veterans Administration. On
this form, the box is checked showing that an application for
compensation or pension was filed with the VA. He also submitted a
copy of letter dated June 1993 showing that there was no position
at the VA Medical Center consistent with his physical limitations
and restrictions. He requested a total disability rating based on
individual unemployability due to service-connected disability
effective from the date of that letter, June 1993.

By a rating decision dated January 1995, an increased rating for
bilateral knee disability was denied.

In March 1995, the appellant submitted an application for
compensation or pension, noting the presence of degenerative joint
disease. VARO notified the appellant that service connection was
already in effect for the claimed disability and that he should
submit medical evidence of worsening if he sought an increased
disability evaluation.

In June 1995, a private treatment report dated March 1995 was
received, which reflects that the appellant could ambulate, but he
could only walk for brief periods. The appellant reportedly could
not perform sustained walking or standing. An x- ray study revealed
significant bilateral lateral compartment loss with osteophyte

- 6 -

formation. It was noted that the appellant made progress with
weight loss. Clinical findings were positive for discomfort with
flexion of both hips. There was large bony hypertrophy and valgus
deformity of the knees. The assessment was degenerative joint
disease of the knees with lateral compartment cartilage loss.

A VA outpatient treatment note dated June 22, 1995, reflects
clinical findings for crepitus, generalized tenderness, limitation
of motion, and mild effusion of the right knee. The range of motion
was from 0 to 95 degrees, bilaterally. An x-ray study revealed
severe degenerative joint disease with lateral osteophytes.

By a rating decision dated December 1995, service-connected right
knee disability was rated 20 percent disabling, effective from June
22, 1995, and an increased rating for left knee disability was
denied.

On March 7, 1996, a claim for service connection for hip disability
was received. In support of his claim he submitted copies of
service medical records showing bursitis of the left hip, a private
treatment note dated September 1995 (discussed below), and a March
1996 VA x-ray study of the left hip that showed no abnormality.

In March 1996, a private treatment report dated September 1995 was
received. By history, the appellant had bursitis of the left hip
since 1977. The appellant complained of knee pain. Clinical
findings were positive for tenderness over the left trochanteric
bursa area, moderate, and pain on flexion of the knees and ankles.
The impression was degenerative disk disease of the lumbar spine,
left trochanteric bursitis, fibromyalgia, obesity, and diabetes.

In September 1996, a personal hearing was conducted. The appellant
testified that his knees were severely disabled. He stated that he
was unable to perform the normal working movements of the knees
without pain, such as, climbing stairs, bending, stooping, etc. He
further stated that his knees prevented him from obtaining
employment. He reported treating his knees with braces and pain
medication.

7 -

By a rating decision dated February 1997, service-connected left
knee disability was rated 20 percent disabling, effective from June
22, 1995.

By a rating decision dated June 1997, service connection for hip
disability was denied. The appellant submitted a notice of
disagreement with this decision.

A letter from Dr. Melvin dated November 1997 reflects that he
reviewed all the appellant's medical records and that he believed
the appellant was totally and permanently disabled and unable to
work due to multiple disabilities.

A private medical report dated January 1998 reflects that the
appellant was seen for complaints of low back and leg pain.

In March 1998, the appellant testified along with a friend
regarding his claimed back and hip disability, and their presence
since service.

By a rating decision dated June 1998, service connection was
established for bursitis of the hips at the noncompensable
disability level, effective from March 7, 1997 (mistakenly noted as
the date of receipt of the claim). The appellant thereafter
submitted a notice of disagreement with the disability rating
assigned the hips.

On April 5, 1999, a VA orthopedic examination was conducted. The
appellant complained of difficulty waking, climbing stairs, and
standing straight. He reported that he can walk less than one-
quarter of a block before he must rest. He also complained of hip
pain, worse on the left. He was 75 inches tall and 375 pounds.
Because of obesity and arthritis, his gait was moderately wide
based; there was no ataxia. He used a straight cane. Range of
motion was from 0 to 100 degrees in the right knee and from 0 to
110 in the left knee. Motion was limited by complaints of pain and
laxity. There was medial joint line and patellofemoral tenderness
along with coarse crepitus. Lachman's and McMurray's tests were
negative, but with complaints of pain. Medial lateral laxity was
noted on the right. Examination of the right hip revealed 100
degrees of flexion, 10 degrees of extension, 40 degrees of

8 -

abduction, 20 degrees of adduction, 50 degrees of external
rotation, and 40 degrees of internal rotation. The hips were noted
as functional. Trochanteric bursitis was evident, worse on the
left. The diagnoses were bilateral hip bursitis, with moderate
functional impairment, and bilateral severe arthritis with
moderately severe to severe bilateral arthritis of the knees.

By a June 1999 rating decision, a 30 percent disability evaluation
was assigned for each knee effective from April 5, 1999, and a 20
percent disability evaluation was assigned for bursitis of the
hips, effective from March 7, 1997.

In July 1999, the appellant stated that he was satisfied with the
disability evaluations assigned for the hips and knees; however, he
expressed dissatisfaction with the effective dates assigned for
those evaluations.

In August 1999, a private medical statement dated February 1999 was
received, showing that the appellant was a candidate for total knee
replacement and noting that his knees were treated with a non-
steroidal anti-inflammatory agent. Also, a private treatment note
dated May 1995 was received at this time, which shows the presence
of significant right knee pain and tenderness, with some
ligamentous instability. Drawer testing was negative. An x-ray
revealed marked degeneration in the lateral aspect and some early
osteophytic spurring on the right while the left knee had some
narrowing with valgus deformity.

In August 1999, a letter from Dr. Russell dated March 1999 was
received. This letter reflects his medical opinion that the
appellant has back and hip problems due to service-connected knee
disability, which makes the appellant totally and permanently
disabled.

ANALYSIS

Generally, the effective date of an evaluation and award of
compensation based on an original claim, a claim reopened after
final disallowance, or a claim for increase claim will be the date
of receipt of the claim or the date entitlement arose whichever

- 9 -

is later. 38 C.F.R. 3.400. The effective date of an award based on
direct service connection will be the day following discharge from
active duty if the claim arose within one year after separation;
otherwise, it will be the date of receipt of the claim, or the date
entitlement arose, whichever is later. 38 C.F.R. 3.400(b)(2).

The effective date of increased disability compensation is the
earliest date of which it is factually ascertainable that an
increase in disability has occurred if a claim is received within
1 year from such date, otherwise, date of receipt of the claim. 38
C.F.R. 3.400(o)(2).

1. Knee Disability

In order to determine whether an effective date earlier than April
5, 1999, is warranted, the Board must determine whether the
schedular criteria for the 30 percent evaluation for each knee were
met earlier than that date. Disability evaluations are determined
by the application of a schedule of ratings, which is based on the
average impairment of earning capacity in civil occupations. See 38
U.S.C.A. 1155 (West 1991). Separate diagnostic codes identify the
various disabilities.

The VA Schedule for Rating Disabilities provides, under diagnostic
code 5257, a 10, 20 and 30 percent rating where there is slight,
moderate or severe knee impairment, with recurrent subluxation or
lateral instability, respectively. 38 C.F.R. 4.71a, Diagnostic Code
5257.

A review of the evidence of record fails to demonstrate that the
appellant met the criteria for a 30 percent disability evaluation
prior to April 5, 1999. We note that a 30 percent rating requires
objective evidence of severe knee impairment with recurrent
subluxation or lateral instability. This was not shown at anytime
within one year prior to the date of claim for increase. We observe
that the appellant essentially requested an increased disability
evaluation for the knees in March 1994. A VA orthopedic examination
in March 1993, one year earlier, showed limitation of knee motion
(O to 90 degrees) due to pain with x-ray findings for moderate

- 10-

degenerative changes in each knee, but clinical findings were
entirely negative for tenderness, swelling, subluxation, and
lateral instability. Similarly, on VA orthopedic examination in
August 1994, there was no evidence of subluxation or lateral
instability although slight swelling on the right and mild
tenderness of both knees was found. Treatment records dated June
1995 reflect that there was significant bilateral lateral
compartment loss with osteophyte formation and generalized
tenderness, limitation of motion, a nd mild effusion of the right
knee, which suggests moderate knee disability. However, on VA
orthopedic examination on April 5, 1999, severe knee impairment,
bilaterally, is clearly shown. At this time,, while there was
improved range of motion in each knee, motion was limited by laxity
in addition to pain. Medial lateral laxity was definitively shown
on the right and there was medial joint line and patellofemoral
tenderness along with coarse crepitus. The appellant's disability
of the knees was medically characterized as "moderately severe to
severe."

Based on the foregoing, the Board finds that the earliest date upon
which it is factually ascertainable that the appellant's bilateral
knee disability satisfied the criteria for a 30 percent disability
evaluation is April 5, 1999. Therefore, the preponderance of the
evidence is against the claim for an earlier effective date. The
Board notes that the provision of 38 C.F.R. 3.102 is not for
application in this case as there is not an approximate balance of
the positive and negative evidence, which does not satisfactorily
prove or disprove the claim, for the reasons discussed above.

With respect to the appellant's allegation of having filed a claim
for service connection in service, we observe that the copy of DA
Form 664 submitted in support of this allegation does not show the
disability supposedly claimed or receipt of any claim by the VA.
Also, the appellant clearly indicated on the application for VA
benefits dated July 1992 that he had not previously applied for
compensation or pension benefits with the VA, which is at odds with
his subsequent claims of having submitted an application for
benefits at the time of his discharge. In any case, the matter
before the Board involves whether or not there is entitlement to a
30 percent rating prior to April 5, 1999, and the answer is no,
regardless of whether the appellant filed a claim for benefits at
the time of discharge because it was not

- 11 -

factually ascertainable that his condition met the criteria for a
30 percent rating until April 5, 1999.

2. Hip Disability

As indicated above, the effective date of an evaluation and award
of compensation based on an original claim is the date of receipt
of the claim or the date entitlement arose whichever is later. See
38 C.F.R. 3.400. In this case, the appellant filed a claim for
bursitis of the hips on March 7, 1996, according the date stamp on
the reverse side of his request. The evidence of record clearly
shows that bursitis of the hips was incurred in service. It appears
that VARO mistakenly recorded 1997 as the date of claim, rather
than 1996. Therefore, the evidence of record supports an effective
date of March 7, 1996, for the award of service connection for
bursitis of the hips.

ORDER

An effective date of March 7, 1996, for a grant of service
connection for bursitis of the hips is granted.

An earlier effective date for an increased rating for right knee
disability is denied.

An earlier effective date for an increased rating for left knee
disability is denied.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

- 12 -



